 1
 2                                                            JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   CASEY L. ROWLAND,                   ) Case No. CV 16-3185-ODW (SP)
12                                       )
                         Petitioner,     )
13                                       )
                   v.                    )              JUDGMENT
14                                       )
     DAVE DAVY, Warden,                  )
15                                       )
                         Respondent.     )
16                                       )
                                         )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
23
24 DATED: March 10, 2020               __________________________________
                                       HONORABLE OTIS D. WRIGHT, II
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
                                            1
